UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                      
No. 92-2212
                 IN RE HILDA SOLTERO HARRINGTON,
                             Debtor,

                                    

         ESTANCIAS LA PONDEROSA DEVELOPMENT CORPORATION,

                       Plaintiff, Appellee,

                                v.

                   HILDA SOLTERO HARRINGTON AND
                     RAFAEL DURAND MANZANAL,

                     Defendants, Appellants.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

           [Hon. Carmen C. Cerezo, U.S. District Judge]
                                                      

                                           

                              Before

                     Torruella, Selya and Cyr,
                         Circuit Judges.
                                       

                                           

   Jose Luis Novas-Dueno for appellants.
                        
   Jaime  Sifre  Rodriguez with  whom  Luis  A. Melendez-Albizu  and
                                                               
S nchez-Betances & Sifre were on brief for appellee.
                      

                                           

                          April 30, 1993
                                           

          CYR,  Circuit Judge.   After the  chapter 11  estate of
          CYR,  Circuit Judge.
                             

Hilda  Soltero  Harrington  recovered judgment  in  an  adversary

proceeding against Estancias La Ponderosa Development Corporation

(hereinafter "Ponderosa"), Ponderosa filed an untimely  notice of

appeal and a motion  to permit late filing under  Bankruptcy Rule

8002(c).    The  bankruptcy court  denied  Ponderosa's motion  to

permit  late  filing,  and,   accordingly,  declined  to   docket

Ponderosa's   notice   of   appeal.       Ponderosa   moved   for

reconsideration, which  was denied.  Ponderosa  then appealed the

denial of  its motion for reconsideration to  the district court.

Following  a further appeal to this court to clarify the district

court's jurisdiction, the district court reversed the  bankruptcy

court's denial  of Ponderosa's motion for  reconsideration of the

Rule  8002(c)  motion, and  remanded  with  directions to  docket

Ponderosa's  original notice  of appeal.   Appellants  now appeal

from the district court remand order.1

          An appellate order entered  by a district court sitting

in bankruptcy  is not appealable to the court of appeals under 28

U.S.C.     158(d)  unless   it  is   "final,"  i.e.,   unless  it
                                                   

conclusively determines  "a discrete  dispute  within the  larger

case."   See In re  G.S.F. Corp., 938  F.2d 1467, 1473  (1st Cir.
                                

1991); Tringali v.  Hathaway Mach.  Co., 796 F.2d  553, 558  (1st
                                       

Cir.  1986); In re  American Colonial Broadcasting  Co., 758 F.2d
                                                       

794, 801 (1st  Cir. 1985); see also In re  Saco Local Dev. Corp.,
                                                                

                    

     1Appellants  are  chapter  11  trustee  David  Manzanal  and
chapter 11 debtor Hilda Soltero Harrington.

711 F.2d 441, 445-46  (1st Cir. 1983) ("separable dispute  over a

creditor's claim or priority"); 9 Collier on Bankruptcy   8001.06
                                                       

(15th ed. 1991).  As appellants see it, the district court remand

order  is  "final" because  it  directs the  bankruptcy  court to

docket Ponderosa's initial notice  of appeal despite its untimely

filing, thereby  resolving the  one issue  placed  in dispute  by
                                         

Ponderosa's  appeal from  the  bankruptcy court's  denial of  the

motion  for  reconsideration.     We  disagree  with  appellants'

analysis.

          We  recognize  that  "'finality'  is [to  be]  given  a

flexible interpretation in bankruptcy," G.S.F. Corp., 938 F.2d at
                                                    

1472-73, where  necessary to  accommodate concerns unique  to the

nature  of bankruptcy proceedings.   See In re Empresas Noroeste,
                                                                 

Inc.,  806  F.2d  315,  316-17  (1st  Cir. 1986)  (relaxation  of
    

"finality" doctrine appropriate in bankruptcy proceedings only on

sufficient   showing   of   "special  considerations   bankruptcy

proceedings deserve").2   Nevertheless, a  district court  remand

                    

     2As we acknowledged in G.S.F Corp., one such concern is that
                                       
"bankruptcy  cases  typically   involve  numerous   controversies
bearing only  a slight relationship to each other," G.S.F. Corp.,
                                                                
938 F.2d at 1473 (emphasis  added), and extraordinary delay could
result  if  parties  whose  substantive  rights  had  been  fully
litigated  below were required to await  resolution of the entire
bankruptcy  case before taking an  appeal.  For  example, we have
entertained an immediate appeal under 28 U.S.C.   1291 to resolve
a  dispute over  the  authority and  procedure  for appointing  a
chapter 11  trustee.   See In re  Plaza de  Diego Shopping  Ctr.,
                                                                 
Inc.,  911 F.2d  820, 826 (1st  Cir. 1990) (noting  that "[i]f an
    
appeal were  postponed until a  plan of reorganization  were con-
firmed,  there would be no satisfactory way to vindicate the U.S.
Trustee's right to appoint, as there is no authority to appoint a
new  trustee after  confirmation"  of a  chapter  11 plan).    On
somewhat different  grounds, we have  permitted immediate appeals
from  district  court  orders   lifting  automatic  stays.    See
                                                                 

                                3

order in an  intermediate appeal  from a judgment  entered in  an

adversary proceeding  is not  final and appealable  under section

158(d) of the Judicial Code, see Fed. R. Civ. P. 54(a), (b); Fed.
                                

R.  Bankr.  P.  7054(a),  9002,  9014,  unless  it  resolves  all

procedural  and  substantive  issues  necessary  to  conclude the

entire  appeal.3    Were  appellate review  available  on  demand

whenever a district court definitively resolved a contested legal
                                                                 

issue, without regard to  whether the entire adversary proceeding
     

had  been resolved,  the  "finality" rule  would be  eviscerated.

Cf., e.g., American Colonial Broadcasting, 758 F.2d at 801 ("[a]n
                                         

                    

Tringali, 796  F.2d at 557;  see also G.S.F.  Corp., 938  F.2d at
                                                   
1473 (citing In re Chateaugay Corp., 880 F.2d 1509, 1512 (2d Cir.
                                   
1989)).  But see infra note 3.
                      

     3An important purpose  of the Bankruptcy Reform  Act of 1978
was to  conform  the practice  and procedure  in Bankruptcy  Code
cases as near as may be to ordinary civil actions.  See, e.g., 28
                                                             
U.S.C.    158(c); Fed. R. Bankr.  P. 7054(a), 8002  & 9002.  With
that aim in  mind, most Federal Rules of Civil Procedure are made
directly applicable  in certain proceedings in  bankruptcy.  See,
                                                                
e.g., Fed.  R. Bankr. P. 7001-7071  (adversary proceedings), 9014
    
(contested  matters).    The  Bankruptcy  Rules  recognize  three
distinct  types   of  proceedings   within  a  bankruptcy   case:
adversary proceedings, administrative proceedings,  and contested
matters.   Adversary  proceedings  are most  like ordinary  civil
actions;  contested  matters are  substantially  similar; whereas
most administrative proceedings are  quite dissimilar to ordinary
civil actions.
     The  great  similarity between  an  adversary  proceeding in
bankruptcy   and  an   ordinary  civil   action   has  particular
significance  in the present  context.  In  the typical adversary
proceeding,  the "finality"  determination closely  resembles the
finality  determination  in  "an  ordinary  'case'  [between  the
parties] in a  district court," In re Public  Serv. Co., 898 F.2d
                                                       
1,  2  (1st Cir.  1990).   Just as  an appeal  in a  civil action
normally may not be  taken under section 1291 until all claims of
all parties to the action have been finally resolved, see Fed. R.
                                                         
Civ.  P. 54(b), so too  must some special  justification be shown
for  departing  from  the  finality rule  relating  to  adversary
proceedings  and contested matters, see Fed. R. Bank. P. 7054(a),
                                       
9002(1) & 9014.  See also supra note 2.
                               

                                4

order which 'does  not finally  determine a cause  of action  but

only decides some intervening matter pertaining to the cause, and

which requires further steps to  be taken in order to enable  the

court  to  adjudicate the  cause  on the  merits,'  is considered

interlocutory") (quoting In re Merle's, Inc., 481  F.2d 1016 (9th
                                            

Cir. 1973)).

          The district court remand order contemplated no "signi-

ficant further proceedings" before the bankruptcy court; that is,

the bankruptcy court's role on remand    docketing the late-filed

notice of appeal    fairly can be characterized as "ministerial."

See  In re Gould  & Eberhardt Gear  Mach. Corp., 852  F.2d 26, 29
                                               

(1st  Cir. 1988); In  re Riggsby, 745  F.2d 1153, 1156  (7th Cir.
                                

1984)).   Moreover,  the  narrow issue  presented by  Ponderosa's

current  appeal to the district court, i.e., the propriety of the
                                           

bankruptcy  court's denial  of the  Rule 8002(c) motion,  has now

been decided.   Nevertheless,  upon the docketing  of Ponderosa's

original notice  of appeal  from the judgment  of the  bankruptcy

court, all substantive and  procedural claims raised by Ponderosa

in its challenge to the merits of the underlying bankruptcy court

judgment  will remain  to be  determined in  the district  court.

Should  the  district  court  resolve  the  merits  favorably  to

appellants,  the present  appeal from  the district  court remand

order "may well [be]  obviate[d] . . . ."  Bowers  v. Connecticut
                                                                 

Nat'l Bank, 847 F.2d 1019, 1023 (2d Cir. 1988); Riggsby, 745 F.2d
                                                       

at 1155-56.  Thus, the  remand order is not final and  appealable

under  28 U.S.C.    158(a),(d).   See Fed. R.  Civ. P. 54(a),(b);
                                     

                                5

Fed. R. Bankr. P. 7054(a), 9001(7), 9002(1), (2),(5).

          Finally,   no   cognizable   "hardship"    or   special

bankruptcy-related  consideration  is   demonstrated  simply   by

pointing to the  time and expense  of litigating an  intermediate

appeal to its  conclusion in  the district court.   See  Empresas
                                                                 

Noroeste, 806  F.2d at 317; see also In re El San Juan Hotel, 809
                                                            

F.2d  151, 154 (1st Cir.  1987) ("The burden  of litigation . . .

cannot alone constitute the irreparable harm necessary to warrant

appellate  jurisdiction  over  an interlocutory  order.").    For

similar reasons,  we reject  Harrington's attempts to  invoke the

"collateral-order" doctrine, see Cohen v. Beneficial  Indus. Loan
                                                                 

Corp., 337 U.S. 541 (1949), and our mandamus jurisdiction, see 28
                                                              

U.S.C.    1651,   neither  of  which  is   available  unless  the

challenged  interlocutory  ruling  would  result  in "irreparable

harm" incapable of vindication  on appeal from a later  judgment.

See, e.g.,  Appeal of Licht  & Semonoff,  796 F.2d 564,  571 (1st
                                       

Cir.  1986)  ("collateral  order"  doctrine requires  showing  of

"irreparable harm");  In re Recticel  Foam Corp., 859  F.2d 1000,
                                                

1006 (1st Cir. 1988) ("irremediable harm," beyond mere burden  of

extended litigation, necessary for issuance of writ of mandamus).

          The appeal is dismissed for lack of jurisdiction; costs
                                                                 

to appellee.
           

                                6